UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 20, 2010 MAGNETEK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10233 95-3917584 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) N49 W13650 Campbell Drive Menomonee Falls, WI (Address of Principal Executive Offices) (Zip Code) (262) 783-3500 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing As previously disclosed in the Form 8-K filed June 24, 2010, Magnetek, Inc. (the “Company” or “Magnetek”) received a notice from NYSE Regulation on June 21, 2010, that the Company did not meet the New York Stock Exchange (“NYSE”) continued listing standards because its average market capitalization was less than $50 million over a consecutive 30 trading-day period and its stockholders’ equity was less than $50 million.In response to the notice, the Company submitted a business plan on August 4, 2010, demonstrating how it intends to regain compliance with the continued listing standards. On September 20, 2010, Magnetek was notified by NYSE Regulation that the Company’s proposed plan to regain compliance with the continued listing standards of the NYSE was accepted.Accordingly, the Company's stock will continue to be listed on the NYSE, pending quarterly reviews by the NYSE's Listing and Compliance Committee (the “Committee”) toassess progress against the plan.Further, the Committee has chosen, at its discretion, to truncate the plan period for regaining compliance with the continued listing standards from 18 months to 12 months, given the Company’s recurrence of having fallen below the continued listing standards. The Company issued a press release on September 21, 2010, announcing that it had received the notice of acceptance from NYSE Regulation.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01 - Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Magnetek, Inc. Press Release dated September 21, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 21, 2010 MAGNETEK, INC. /s/ Marty J. Schwenner Marty J. Schwenner Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Magnetek, Inc. Press Release dated September 21, 2010
